Citation Nr: 1450555	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to Department of Veterans Affairs (VA) benefit payments based on the character of discharge.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to September 1983.  He was discharged "Under Conditions other than Honorable."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2010 decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

In August 2011 and November 2011, the appellant testified at hearings before his local RO.  Written transcripts of these hearings were prepared and incorporated into the evidence of record.  On the November and December 2012 Substantive Appeals, the appellant requested a hearing in Washington, DC.  Additionally, he stated that he was in an institution, but that they had videoconference and video phone available.  The appellant was sent a March 2014 letter concerning his request to attend a hearing before the Board.  The letter noted that the Board did not generally hold hearings by telephone.  Although the Board did utilize a videoconferencing system to facilitate hearings, this video teleconference system worked over a secure and encrypted network that was available only at VA facilities.  Moreover, the letter stated that pertinent regulation provided that hearings may only be held in Washington, D.C., or at a VA facility with adequate physical resources and personnel for the support of such hearings.  38 C.F.R. § 20.705.  Accordingly, the Board cannot accommodate the appellant's request for a hearing at this time.  The record was held open for 30 days to allow the appellant the opportunity to submit additional evidence.  The Board may now proceed with the issue on appeal. 
 
The Board notes that in April 2014, the appellant filed a motion to advance his case on the docket (AOD) due to financial hardship.  The appellant submitted a notice of delinquency for child support payments.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  Any motion for advancement should be supported by pertinent documentation.  The evidence indicates that the appellant does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate an illness that is so serious or grave in nature that advancement is warranted.  Further, there is no evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness, or evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  In the absence of sufficient cause, the appellant's motion is denied.  In accordance with this ruling, the appeal will remain in its current docket number order.  

The issue of entitlement to VA benefit payments based on the character of discharge is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's claim of entitlement to VA benefit payments based on the character of discharge was previously denied in a February 2000 RO decision.  The appellant was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the February 2000 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to VA benefit payments based on the character of discharge, and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The February 2000 decision that denied the appellant's claim of entitlement to VA benefit payments based on the character of discharge is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  Evidence received since the final February 2000 determination wherein the RO denied the appellant's claim of entitlement to VA benefit payments based on the character of discharge is new and material, and the appellant's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

II. New and Material Evidence

The appellant seeks entitlement to VA benefit payments based on the character of discharge.  The RO last denied the appellant's claim of entitlement to VA benefit payments based on the character of discharge in a decision dated February 2000.  The appellant did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the appellant's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The appellant's claim of entitlement to VA benefit payments based on the character of discharge was last denied in a February 2000 decision.  At the time of the decision, the evidence of record consisted of the appellant's service treatment records, personnel records, police records, administrative decisions, private treatment records, and lay statements.  Specifically, the record contained September 1983 separation proceedings, noting that the appellant was being discharged under conditions other than honorable by reason of misconduct due to drug abuse.  The November 1987 and February 2000 Administrative Decisions noted that the specific basis for separation involved the positive results for cocaine and marijuana as a result of a random urinalysis on June 27, 1983.  The appellant waived the right to have his discharge go before a court martial trial and accepted the other than honorable discharge.  The Administrative Decision concluded that the appellant's discharge status was not changed, and considered a bar to veteran's benefits, as the appellant's actions were held to constitute willful and persistent misconduct.

Subsequent to the February 2000 decision, private treatment records, hearing testimony, articles, and lay statements have been associated with the claims file.  The claim was denied as there was, among other things, no evidence that the appellant's discharge from service, by reason of misconduct due to drug abuse, was caused by the head injury the appellant received on October 17, 1981.  The evidence submitted subsequent to the February 2000 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the February 2000 decision includes an October 2012 private treatment record indicating that the appellant was significantly beaten as a Marine, and may have suffered a traumatic brain injury as a result.  Additionally, the physician noted that there may be an effect from the brain injury with regard to emotional dysregulation.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). Additionally, August 2011 private treatment records note a brain injury, and memory loss due to a brain injury.  Further, the appellant submitted an article which discussed faulty drug tests used in each branch of service, conducted in 1982 to 1983.  The foregoing evidence relates to a defense to a dishonorable discharge.  See 38 C.F.R. § 3.12(b) (providing that a discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release).  If the claim were reopened, this evidence would trigger VA's duty to obtain a VA opinion on whether the appellant was insane at the time of committing the offense causing his dishonorable discharge.  Shade, 24 Vet. App. at 117.

Therefore, the evidence submitted since the final February 2000 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of entitlement to VA benefit payments based on the character of discharge is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to VA benefit payments based on the character of discharge, is reopened.  To that extent only, the claim is granted.




REMAND

Service connection may be granted to a Veteran for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002).  Veteran means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  Accordingly, a discharge or release from active service under conditions other than dishonorable is generally a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2014). 

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c), (d) is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2014).  Insanity is a defense to the statutory and regulatory bars for VA benefits.  VA regulations define an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014). 

When the question is whether an individual was insane at the time of an offense leading to his court martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b) (2014).  Mental illness is not identical to insanity.  In addition, there need be no causal connection between the insanity and the misconduct, but the acts leading to the discharge and the insanity must be concurrent.  Beck v. West, 13 Vet. App. 535 (2000).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246 (1995). 

The evidence of record submitted since the February 2000 RO decision included additional private psychiatric treatment records showing that the appellant was significantly beaten as a Marine, and may have suffered a traumatic brain injury as a result.  Additionally, the appellant has reported that following the assault in-service, he started to have mental problems, and started using drugs to self-medicate.  He also stated that following the assault, he was not given adequate medical or psychological follow-up care by the military.  The Board finds that the appellant should be scheduled for a VA examination to determine whether he was insane, as defined by 38 C.F.R. § 3.354, at the time of the offense that led to his discharge from service under other than honorable conditions in lieu of court-martial.

Accordingly, the case is REMANDED for the following action:

1) Schedule the appellant for a VA examination* by a psychiatrist or psychologist to determine whether he was insane as defined by 38 C.F.R. § 3.354 at the time of the offenses that led to his discharge from service under other than honorable conditions in lieu of court-martial.  (*If unable to provide an examination due to policy reasons, then an opinion only should be obtained.)  The examiner must review the claims file and must note that review in the report. 

Following a review of the evidence of record, an examination of the appellant, and with consideration of the appellant's statements and any lay statements of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the appellant was insane at the time of the offenses that led to his discharge from service under other than honorable conditions.   

According to the applicable definition, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).  Specifically, the examiner should discuss the appellant's claimed head injury during an assault, and its effect on his mental reasoning, such as his capability of distinguishing right from wrong. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, the AOJ/AMC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


